IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BLACK WOLF ROD & GUN CLUB, INC.,         : No. 832 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
INTERNATIONAL DEVELOPMENT                :
CORPORATION, PENNLYCO, LTD.,             :
SOUTHWESTERN ENERGY                      :
PRODUCTION COMPANY, AND                  :
VIRGINIA ENERGY CONSULTANTS,             :
LLC,                                     :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.